          Case 1:21-cv-06123-AJN Document 60 Filed 09/16/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                                       9/16/21
  Antsy Labs, LLC, et al.,

                         Plaintiffs,
                                                                      21-cv-6123 (AJN)
                  –v–
                                                                            ORDER
  The Individuals, Corporations, Limited Liability
  Companies, Partnerships, and Unincorporated
  Associations Identified on Schedule A hereto,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On August 31, 2021, Plaintiffs filed a motion for default judgment. Dkt. No. 46.

Pursuant to Rule 3(L) of this Court’s Individual Rules and Local Civil Rules 55.2(c), Plaintiff

was required to serve the motion for default judgment and supporting paperwork on Defendants

and file an affidavit of service on the docket. As of the date of this Order, Plaintiff has not filed

such an affidavit of service. Accordingly, the Court hereby ORDERS that Plaintiffs file such an

affidavit within two weeks of this Order.

       SO ORDERED.



Dated: September 16, 2021
       New York, New York
                                                    __________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
